UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2347



MIN BAHADUR THAPA; SHIV KUMARI PAIJA; RAMESH
THAPA,

                                                       Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-886-496; A95-886-497; A95-886-498)


Submitted:   May 31, 2006                  Decided:   June 14, 2006


Before TRAXLER, SHEDD, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Khagendra Gharti-Chhetry, CHHETRY & ASSOCIATES, P.C., New York, New
York, for Petitioners. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Larry P.
Cote, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Min Bahadur Thapa, and dependent petitioners Shiv Kumari

Paija and Ramesh Thapa, natives and citizens of Nepal, petition for

review of an order of the Board of Immigration Appeals (Board)

denying their motion to reopen immigration proceedings.    We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion to reopen.     See

INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we deny

the petition for review for the reasons stated by the Board.      See

In Re: Thapa, Nos. A95-886-496, 497, 498 (B.I.A. Nov. 3, 2005).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -